           Case 1:21-cv-00663-DAD-SAB Document 5 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER INGRAM,                                Case No. 1:21-cv-00663-DAD-SAB

12                  Plaintiff,                          ORDER REQUIRING DEFENDANT TO
                                                        FILE RESPONSIVE PLEADING
13          v.
                                                        SEVEN DAY DEADLINE
14   FORD MOTOR COMPANY,

15                  Defendant.

16

17          On February 26, 2021, Plaintiff Christopher Ingram filed this action in the Tulare County

18 Superior Court. (ECF No. 1-3.) Defendant Ford Motor Company was served with the complaint

19 on March 22, 2021. (Decl. of Erica I. De La Sierra, ¶ 10, ECF No. 1-2.) On April 21, 2021,
20 Defendant removed the action to the Eastern District of California. (ECF No. 1.)

21          Pursuant to the Federal Rules of Civil Procedure, “[a] defendant who did not answer

22 before removal must answer or present other defenses or objections under these rules within the

23 longest of these periods: (A) 21 days after receiving--through service or otherwise--a copy of the

24 initial pleading stating the claim for relief; (B) 21 days after being served with the summons for

25 an initial pleading on file at the time of service; or (C) 7 days after the notice of removal is

26 filed.” Fed. R. Civ. P. 81(c)(2).”
27 / / /

28 / / /


                                                    1
            Case 1:21-cv-00663-DAD-SAB Document 5 Filed 04/22/21 Page 2 of 2


 1          Defendant’s notice of removal does not include an answer filed in the state court.

 2 Accordingly, IT IS HEREBY ORDERED that Defendant shall file a responsive pleading within

 3 seven (7) days of the date of entry of this order.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     April 22, 2021
                                                            UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                        2
